DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (par. 0024).  See MPEP § 608.02(g). 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the functional clearance, and the at least one deflector configured to divert the coolant from said functional clearance (claims 1-13) must be shown or the feature(s) canceled from the claim(s).  The functional clearance 50 is not illustrated/labeled in any of the drawings directed to the present invention (Fig. 2-7), it is only shown with regard to the prior art in Fig. 1 and not in the claimed arrangement with the deflector diverting coolant from said functional clearance. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Broderick (US 20190045661 A1).
As to claim 1, Broderick discloses: A cooling circuit (Fig. 3) for a casing 302 of an electrical equipment (par. 0032), comprising a first portion 324 and a second portion 322, said first and second portions of the cooling circuit being complementary and respectively comprising hollow parts (generally left and right sides of 324, corresponding to projections of 326) and projecting parts (of 326) configured to fit one into the other so as to form by assembly a circulation channel for a coolant (par. 0033), said circulation channel being configured to generate a flow of coolant extending over different levels (see stepped nature of top portion 322 and heat sinks 314) laid out successively one after the other along said circulation channel, 
said hollow parts and said projecting parts being configured to fit one into the other thanks to a functional clearance (may cut off coolant fluid access when secured/coupled together; 
As to claim 11, Broderick discloses: A casing for an electrical equipment (Fig. 3), said casing comprising the cooling circuit according to claim 1, wherein a first casing part 324 comprises the first portion of cooling circuit and a second casing part 322 comprises the second portion of cooling circuit, said first casing part comprising a housing configured to receive electronic components of said electrical equipment (par. 0032), said housing being opposite to the first portion of the cooling circuit (i.e., the outer surfaces of 324 form a housing, which is opposite to the inner surfaces forming the cooling circuit), and the second casing part 322 forming a cover configured to come on one face (interior face(s) of 324) of the casing opposite to said housing so as to form said cooling circuit. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broderick (US 20190045661 A1) as applied to claim 1 above, and further in view of Spokoiny (US 7578337 B2).
As to claim 2, Broderick does not explicitly disclose: wherein said at least one deflector comprises a rib projecting into one at least of said first and second complementary circuit portions. 
However, Spokoiny suggests providing:
wherein said at least one deflector comprises a rib (Fig. 3-4, see annotated Fig. below) projecting into one at least of said first and second complementary circuit portions;
in order to couple the heat exchanger surfaces together and increase the heat exchange efficiency (col. 8, lines 22-42).

    PNG
    media_image1.png
    738
    1332
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Broderick in view of Spokoiny, e.g., providing:
wherein said at least one deflector comprises a rib projecting into one at least of said first and second complementary circuit portions;
in order to couple the heat exchanger surfaces together and increase the heat exchange efficiency.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 3, Broderick does not explicitly disclose: wherein said at least one deflector comprises a groove hollowed out in one at least of said first and second complementary circuit portions. 
However, Spokoiny suggests providing:
wherein said at least one deflector comprises a groove (see annotated Fig. above) hollowed out in one at least of said first and second complementary circuit portions;
in order to couple the heat exchanger surfaces together and increase the heat exchange efficiency (col. 8, lines 22-42).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Broderick in view of Spokoiny, e.g., providing:
wherein said at least one deflector comprises a groove hollowed out in one at least of said first and second complementary circuit portions;
in order to couple the heat exchanger surfaces together and increase the heat exchange efficiency.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 4, Broderick does not explicitly disclose: wherein said at least one deflector comprises a rib and a groove respectively arranged on one and the other of said first and second portions of cooling circuit, said rib and said groove being configured so that the rib engages in said groove during the interlocking of said first and second portions of cooling circuit. 
However, Spokoiny suggests providing:
wherein said at least one deflector comprises a rib and a groove (see annotated Fig. above) respectively arranged on one and the other of said first and second portions of cooling circuit, said rib and said groove being configured so that the rib engages in said groove during the interlocking of said first and second portions of cooling circuit;
in order to couple the heat exchanger surfaces together and increase the heat exchange efficiency (col. 8, lines 22-42).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Broderick in view of Spokoiny, e.g., providing:
wherein said at least one deflector comprises a rib and a groove respectively arranged on one and the other of said first and second portions of cooling circuit, said rib and said groove being configured so that the rib engages in said groove during the interlocking of said first and second portions of cooling circuit;
in order to couple the heat exchanger surfaces together and increase the heat exchange efficiency.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 6, Broderick does not explicitly disclose: having a median plane comprising at least one contact line between the first and second portions of cooling circuit, said circulation channel comprising at least one section forming a drop off, in a direction non-parallel to said median plane, and said section extending between two successive levels of said circulation channel. 
However, Spokoiny suggests providing:
having a median plane comprising at least one contact line between the first and second portions of cooling circuit, said circulation channel comprising at least one section forming a drop off, in a direction non-parallel to said median plane, and said section extending between two successive levels of said circulation channel (see annotated Fig. above);
in order to couple the heat exchanger surfaces together and increase the heat exchange efficiency (col. 8, lines 22-42).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Broderick in view of Spokoiny, e.g., providing:
having a median plane comprising at least one contact line between the first and second portions of cooling circuit, said circulation channel comprising at least one section forming a drop off, in a direction non-parallel to said median plane, and said section extending between two successive levels of said circulation channel;
in order to couple the heat exchanger surfaces together and increase the heat exchange efficiency.
See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 7, the obvious modification of Broderick in view of Spokoiny above discloses: wherein said at least one deflector is arranged upstream and downstream of said at least one drop off and extends in a direction orthogonal to the sense of circulation of the coolant (see annotated Fig. above). 
As to claim 8, the obvious modification of Broderick in view of Spokoiny above discloses: comprising a pair of deflectors, facing each other, arranged on either side of the circulation channel, upstream or downstream of said at least one drop off (see annotated Fig. above). 
As to claim 9, the obvious modification of Broderick in view of Spokoiny above discloses: wherein said first and second portions of cooling circuit respectively comprise a flat border belonging to the median plane, said first and second portions of cooling circuit being in plane-plane contact along their flat border (see annotated Fig. above). 
As to claim 10, Broderick does not explicitly disclose: having a median plane comprising at least one contact line between the first and second portions of cooling circuit, said circulation channel comprising at least one section forming a drop off, in a direction non-parallel to said median plane, and said section extending between two successive levels of said circulation channel. 
However, Spokoiny suggests providing:

in order to couple the heat exchanger surfaces together and increase the heat exchange efficiency (col. 8, lines 22-42).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Broderick in view of Spokoiny, e.g., providing:
wherein the circulation channel for coolant furthermore comprises at least one guiding rib, arranged on at least one section of at least one of said first and second complementary circuit portions, in the sense of circulation of the coolant, to participate in the guiding of the coolant in the circulation channel;
in order to couple the heat exchanger surfaces together and increase the heat exchange efficiency.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broderick (US 20190045661 A1) as applied to claim 1 above, and further in view of Ushijima (US 20170332522 A1).
As to claim 5, Broderick does not explicitly disclose: wherein the circulation channel for coolant has a substantially constant transversal section. 
However, Ushijima suggests providing:
wherein the circulation channel for coolant has a substantially constant transversal section (substantially the full width, into the page, of cooling jacket 50; Fig. 1);
in order to maximize the transversal surface area for heat dissipation (see flow path in Fig. 3).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Broderick in view of Ushijima, e.g., providing:
wherein the circulation channel for coolant has a substantially constant transversal section;
in order to maximize the transversal surface area for heat dissipation.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Allowable Subject Matter
Claims 12-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claims 12-13, the allowability resides in the overall structure of the device as recited in the dependent claims 12, including all of the limitations of the base claims and intervening claims, and at least in part, because claim 12 recites the following limitations: 
“An electrical equipment comprising the casing according to claim 11 and electronic components arranged in said housing of the casing at different distances from a plane comprising a contact line between the first and second portions of cooling circuit, electrical equipment wherein the circulation channel is configured to convey the coolant to near to said electronic components so as to cool them.”
The prior art (attached PTO-892) discloses conventional cooling circuit channel arrangements for electronic equipment, but does not adequately disclose the totality of the limitations above.
None of the prior art, either alone or in combination, can be reasonably construed as adequately teaching the above claimed elements, in combination with the remaining claim limitations.
Further, Examiner has not identified any double patenting issues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB R CRUM/            Examiner, Art Unit 2835